DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 26, 2021.

Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al (JP 2003-064288).
With regards to claim 1, Iwase teaches an offset printing ink composition (title) that is curable by ultraviolet radiation (0001) and contains a radically polymerizable compound having an ethylenically unsaturated double bond (0019) and a photopolymerization initiator (0009).  Iwase further teaches the composition to contain a vegetable oil or a fatty acid ester derivative thereof (0012) that includes castor oil (as 3)1/2) (0020) at a concentration of 25-58% (0043) reading on claimed condition A.
With regards to claim 2, Iwase teaches the amount of oil to include 25% (0043 example D).
With regards to claim 4, Iwase teaches the oil to include castor oil (0020).
With regards to claim 6, Iwase teaches the oil to be a vegetable oil or vegetable oil fatty acid (claim 4).
With regards to claim 7, Iwase teaches the composition to be used for making a printed matter (0001) in a printing process (0002).


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akimoto et al (JP 2008-143993).
With regards to claim 1, Akimoto teaches an active energy ray curable composition (title) that is an offset printing ink (title) and contains a compound having a (meth)acryloyl group (reading on a compound having at least one ethylenically unsaturated bond) (0016), a radical polymerization initiator (0030), and from 1 to 15% by weight of a vegetable oil or fatty acid thereof (0011).  Akimoto teaches the oil to include castor oil, palm oil, or coconut oil (0023) (reading on vegetable oils having an SP value of 9-11), esters of fatty acids (0024), and fatty acid triglycerides (0023) (as applicants cite in the specification as reading on having an SP value of less than 9) (reading on either A, B, or C conditions being met).
With regards to claims 2 and 4, Akimoto teaches the composition to contain 1 to 15% by weight of a vegetable oil (0011) including castor oil, palm oil, or coconut oil (0023) (reading on vegetable oils having an SP value of 9-11).
With regards to claims 3 and 5, Akimoto teaches the composition to contain 1 to 15% by weight (0011) of fatty acid triglycerides (0023) (as applicants cite in the specification as reading on having an SP value of less than 9).
With regards to claim 6, Akimoto teaches the composition to contain vegetable oil (0011).
With regards to claim 7, Akimoto teaches the ink to be used to make printed matter (title) using a printing method (0003).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references also read on claim 1 meeting at least one of claimed conditions A, B, and C: Nemoto et al (US 3,803,109), Okuno et al (JP 2005-014755), Matsunami et al (JP 2004-359767), Iida et al (JP 2004-131613), Sato (JP 2003-119230), Sato (JP 2002-363446), Sato et al (JP 2002-293832), Mai et al (JP 2007-045104), Sato (JP 2007-056185), and Sakiyama et al (US 4,409,077).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763